UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1599


TATYANA NIKOLAEVNA POKROVSKAYA,

                    Plaintiff - Appellant,

             v.

VIRGINIA EMPLOYMENT COMMISSION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., Senior District Judge. (3:21-cv-00271-JAG)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Tatyana Nikolaevna Pokrovskaya, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tatyana Nikolaevna Pokrovskaya appeals the district court’s order dismissing her

complaint for lack of subject matter jurisdiction. We have reviewed the record and

conclude that the district court correctly found that it lacked jurisdiction over

Pokrovskaya’s complaint. However, as the dismissal was based on the lack of subject

matter jurisdiction, it “must be one without prejudice, because a court that lacks jurisdiction

has no power to adjudicate and dispose of a claim on the merits.” S. Walk at Broadlands

Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir.

2013). Accordingly, we affirm the district court’s order dismissing Pokrovskaya’s

complaint, but we modify the judgment to reflect that Pokrovskaya’s complaint is

dismissed without prejudice for lack of subject matter jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                AFFIRMED AS MODIFIED




                                              2